                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

STEVEN FANNING, et al.                             )
                                                   )
                 Plaintiffs,                       )
                                                   )
        vs.                                        )      Case No.: 5:17-CV-06073-CV-SJ-HFS
                                                   )
JUSTIN R. BEVER,                                   )
                                                   )
                 Defendant.                        )


       APPLICATION FOR APPROVAL OF WRONGFUL DEATH SETTLEMENT

        COME NOW the plaintiffs above named and state to the Court:

        1.       That on or about February 20, 2017, the decedent, Jason Fanning, was shot and

killed by the defendant, Justin Bever, who was acting within the course and scope of his

employment as a police officer with the St. Joseph, Missouri, police department. The shooting

followed a traffic stop more particularly described in the case of Steven Fanning et al. v. Jason

Bever, case number 5:17-cv-06073-HFS, and pending in the United States District Court for the

Western District of Missouri.

        2.       That plaintiff Steven Fanning is the natural father of the decedent, Jason Fanning,

that plaintiff Denise Fanning is the natural mother of the decedent, Jason Fanning, that the plaintiff

Whitney Shepherd is the natural mother of Chloe Fanning and Kinzlee Fanning, the sole surviving

minor children of the decedent, Jason Fanning. Furthermore, the plaintiffs are entitled to bring

this cause of action for the alleged wrongful death of the decedent, Jason Fanning, and pursuant to

section 537.080, RSMo they are the only persons entitled to a recovery for damages arising out

this action.




{O0344873}                               1
             Case 5:17-cv-06073-HFS Document 68 Filed 10/23/18 Page 1 of 4
        3.       That plaintiffs have heretofore accepted a settlement offer from the defendant and

his insurance company which would pay them the total sum of FOUR HUNDRED FIFTY

THOUSAND AND NO/100 DOLLARS ($450,000.00), inclusive of attorney fee, costs and

expenses, that would be paid out as follows:

        (a)      Plaintiff Steven Fanning would receive the total sum of $13,897.79;

        (b)      Plaintiff Denise Fanning would receive the total sum of $13,897.79;

        (c)      Plaintiff Whitney Shepherd would receive the total sum of $223,160.26, for the

        sole benefit and use of Chloe Fanning and Kinzlee Fanning, the sole surviving minor

        children of the decedent, Jason Fanning;

        (d)      John Spencer, Esq., of the law firm of Tieman, Spencer, & Hicks, LLC, would

        receive the total sum of $99,691.63 as and for his attorney fees, costs and expenses

        attendant to his prosecution of this lawsuit on behalf of plaintiffs Steven Fanning and

        Whitney Shepherd;

        (e)      Sarah Swatosh, Esq., would receive the total sum of $45,167.14 as and for her

        attorney fees, costs and expenses attendant to her prosecution of this lawsuit on behalf of

        plaintiffs Whitney Shepherd and Denise Fanning; and

        (f)      Christopher J. Swatosh, Esq., would receive the total sum of $54,185.39 as and

        for his attorney fees, costs and expenses attendant to his prosecution of this lawsuit on

        behalf of plaintiffs Whitney Shepherd and Denise Fanning.

Furthermore, this settlement and proposed distribution is subject to the approval of this Court.

        4.       That plaintiffs represent and state to the Court that, under all of the circumstances,

the proposed settlement and distribution would be and is in the best interest of all the plaintiffs,

and that plaintiffs request the Court's approval of this proposed settlement and distribution, and to




{O0344873}                               2
             Case 5:17-cv-06073-HFS Document 68 Filed 10/23/18 Page 2 of 4
authorize plaintiffs to execute a Release and Satisfaction of Judgment in this cause.

        WHEREFORE, the premises considered, the plaintiffs request the Court to approve the

proposed settlement and distribution, and enter judgment as to such damages as approved in the

settlement and to enter an order allowing the plaintiffs to execute a Release and Satisfaction of

Judgment in this cause.


                                      __/s/ John M. Spencer ________________
                                      John M Spencer, MBN 48107
                                      TIEMAN, SPENCER & HICKS, LLC
                                      702 Felix Street
                                      St. Joseph, MO 64501
                                      (816) 279-3000 / (816)279-3066 (fax)
                                      john.spencer@tshhlaw.com
                                      Attorneys for Plaintiffs Whitney Shepherd and
                                      Steven Fanning


                                      __/s/ Sarah N. Swatosh ______________
                                      Sarah N. Swatosh, MBN 56633
                                      LAW OFFICE OF SARAH N. SWATOSH
                                      3407 S Jefferson Ave.
                                      St. Louis, MO 63118
                                      (314) 282-5634 / (314) 776-3333 (fax)
                                      swatosh@protectingemployeerights.com
                                      Attorney for Plaintiffs Whitney Shepherd
                                      and Denise Fanning


                                      __/s/ Christopher J. Swatosh ________________ .
                                      Christopher J. Swatosh, MBN 45845
                                      LAW OFFICE OF CHRISTOPHER J. SWATOSH
                                      P.O. Box 190
                                      Ava, MO 65608
                                      (417) 683-2987 / (417) 683-2983 (fax)
                                      cswatosh@getgoin.net
                                      Attorney for Plaintiffs Whitney Shepherd
                                      and Denise Fanning




{O0344873}                               3
             Case 5:17-cv-06073-HFS Document 68 Filed 10/23/18 Page 3 of 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, I electronically filed the foregoing with the Clerk
of the Court and that an electronic notice of filing and a copy of the foregoing will automatically
be sent to the following:

Kenneth J. Berra
Bill D. Cross
FISHER, PATTERSON, SAYLER & SMITH, LLP
9393 West 110th Street
Overland Park, KS 66210
(913) 339-6757 / (913) 339-6187 (FAX)
kberra@fisherpatterson.com
bcross@fisherpatterson.com
Attorneys for Defendant




{O0344873}                               4
             Case 5:17-cv-06073-HFS Document 68 Filed 10/23/18 Page 4 of 4
